IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-86,448-01


                       EX PARTE JAMES CARL SCHMIDT, Applicant


                    ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 2-15-29-A IN THE 382ND DISTRICT COURT
                              FROM ROCKWALL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault of a public

servant and sentenced to eight years’ imprisonment. The Fifth Court of Appeals affirmed his

conviction. Schmidt v. State, No. 05-15-01240-CR (Tex. App.—Dallas Jul. 21, 2016) (not designated

for publication).

        Applicant contends that he was deprived of his right to pursue discretionary review because

he was not timely notified of the appellate decision in this case.
                                                                                                      2

       The trial court has entered agreed findings of fact and conclusions of law that appellate

counsel failed to timely notify Applicant that his conviction had been affirmed. The trial court

recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-15-01240-CR

that affirmed his conviction in Cause No. 2-15-29 from the 382nd District Court of Rockwall County.

Applicant shall file his petition for discretionary review with this Court within 30 days of the date

on which this Court’s mandate issues.



Delivered: March 22, 2017
Do not publish